Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-01438-CR

                    CHRISTOPHER HOWARD BEACHUM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55206-W

                                           ORDER
       Appellant’s June 30, 2016 motion to supplement the reporter’s record is GRANTED.

       We ORDER Official Court Reporter Darline King Labar to file, within THIRTY days of

the date of this order, a supplemental reporter’s record that will include color copies of State’s

Exhibits 202 and 203 and Defense Exhibits 180 through 197.           In the event Labar cannot

reproduce color copies of the requested exhibits, she is ORDERED to include the original

exhibits in the supplemental record.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Official Court Reporter Darline King Labar and to counsel for the parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE